Citation Nr: 0005619	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  94-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posterior subcapsular 
cataracts as result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from March 1956 to March 
1959.  Service records verify that he was exposed to ionizing 
radiation between April and June 1958 as a participant in 
Operation HARDTACK I.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated October 29, 1997, 
the Board denied service connection for cataracts as a result 
of exposure to ionizing radiation, finding that the claim was 
not well grounded on the basis of no current disability shown 
by competent medical evidence.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In an Order issued on August 
11, 1999, the Court vacated and remanded the Board's decision 
for further development and adjudication consistent with its 
order.  Judgment of the Court was issued in September 1999.

It is noted that the appellant's motion to advance this 
appeal on the docket on the pursuant to 38 U.S.C.A. § 7107 
(West 1991) and 38 C.F.R. § 20.900(c) (1999) was granted by 
the Board in February 2000.


REMAND

In its Order of August 1999, the Court concluded that due to 
an incomplete appellate record, a remand of the case was in 
order.  In pertinent part, the Court's order was based on the 
following:

Because it was determined that the 
veteran was exposed to ionizing radiation 
as a result of his participation in the 
atmospheric testing of nuclear weapons 
(38 C.F.R. § 3.311(b)(1)(i)), and the 
veteran developed a radiogenic disease 
[posterior subcapsular cataracts, both 
eyes] (see 38 C.F.R. § 3.311(b)(1)(ii)), 
the manifestation of which occurred 6 
months or more after his exposure (38 
C.F.R. § 3.311(b)(5)(iii)), he is 
entitled to a referral for further 
consideration by the Under Secretary [for 
Benefits].  38 C.F.R. § 3.311(b)(1)(iii).

Accordingly, this case is REMANDED to the RO for the 
following development, as ordered by the Court:

1.  Pursuant to 38 C.F.R. 
§ 3.311(b)(1)(iii), the RO must refer 
this matter to the Under Secretary for 
Benefits for further consideration in 
accordance with paragraphs (c)-(e) of 
section 3.311.  The Under Secretary for 
Benefits must determine, in writing, and 
based on sound scientific and medical 
evidence, whether it is at least as 
likely or not, or that there is no 
reasonably possibility, that the 
appellant's posterior subcapsular 
cataracts in both eyes resulted from 
radiation exposure in service, taking 
into consideration the factors listed 
under 38 C.F.R. § 3.311(e).  If required, 
the Under Secretary for Benefits should 
consider whether an opinion from an 
outside consultant is necessary to 
address this claim, per 38 C.F.R. 
§ 3.311(d).

2.  The appellant and his representative 
should be informed of the 
findings/determination of the Under 
Secretary for Benefits and, in this 
regard, they should be provided copies of 
any reports, medical opinions, 
determinations made in connection with 
this referral.

3.  Following completion of the above, 
the RO should, in accord with 38 C.F.R. 
§ 3.311(b)(1)(iii) & (f), readjudicate 
the issue on appeal and in connection 
therewith, discuss all evidence received 
since the May 1997 supplemental statement 
of the case.  If the decision remains 
adverse to the appellant, furnish him and 
his representative a supplemental 
statement of the case and accord an 
appropriate period for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


